Citation Nr: 0114637	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $2,793.03.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Roanoke, Virginia.  In 
September 2000, the Board remanded this matter for further 
development.

The Board notes that a debt in the amount of $337.02 was 
created in or about April 1997 due to the veteran's receipt 
of decreased unreimbursed medical expenses, and increased 
benefits from the Social Security Administration (SSA), from 
March 1996 to March 1997.  The veteran did not, however, file 
a timely request for a waiver of recovery of this 
overpayment, and as such, it is not the subject of this 
appeal.  See 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 1.963 (2000).  


FINDINGS OF FACT

1.  In March 1995, the veteran was awarded VA improved 
pension benefits effective February 1, 1995; he was informed 
that his award was based on his and his spouse's reported 
income, and that he was to notify the RO immediately if there 
was any change in income.  

2.  In February 1998, the RO retroactively reduced the 
veteran's improved pension benefits December 1, 1997, because 
his family SSA benefits increased and due to a cost of living 
increase; this action created an overpayment of $11.  

3.  In July 1998, the RO retroactively terminated the 
veteran's VA pension effective March 1995, as they received 
evidence that the veteran's spouse had been receiving 
retirement income since that time, and had $839 in interest 
income in 1995; this action created an overpayment in the 
amount of $2,782.03.  

4.  No fraud, misrepresentation or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.  

5.  The veteran was at fault in the creation of the 
overpayment in question.  

6.  The veteran's sole source of income is his SSA benefits 
and his spouse's retirement income; it may cause undue 
hardship to require repayment of the debt in the amount of 
$2,793.03.

CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the amount of $2,793.03 would be against equity 
and good conscience and, therefore, may be waived.  
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran applied for 
VA improved pension benefits in February 1995.  In his 
application, he indicated that his family income consisted of 
SSA benefits paid to he and his spouse, and that his spouse 
had received $100 total in the form of interest and/or 
dividend income the previous twelve months.  The veteran also 
listed his medical expenses.

In March 1995, the veteran was awarded VA improved pension 
benefits effective February 1, 1995.  An award letter dated 
in April 1995 (and attached VA Form 21-768) informed the 
veteran that his award was based on his (and his spouse's) 
reported income, that reported medical expenses reduce this 
income, and that he was to notify the RO immediately if there 
was any change in income or medical expenses.  The Board 
notes that copies of VA Form 21- 8768 were attached to 
subsequent correspondence sent to the veteran from the RO.  

In February 1998, the RO retroactively reduced the veteran's 
improved pension benefits effective December 1, 1997, because 
his family SSA benefits increased and due to a cost of living 
increase.  This action created an overpayment of $11.  

In July 1998, the RO retroactively terminated the veteran's 
VA pension effective March 1995, as they received evidence 
that the veteran's spouse had been receiving (previously 
unreported) retirement income since that time, and had $839 
in interest income in 1995.  This action created an 
overpayment in the amount of $2,782.03.  

In August 1998, the RO received the veteran's request for a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in September 1998, the Committee denied the 
veteran's request for a waiver of recovery of the 
overpayment, finding that the veteran was at fault in the 
creation of the debt, that failure to repay the debt would 
result in unjust enrichment to him, and that, essentially, 
collection of the debt would not result in undue financial 
hardship.  

The Committee did not find fraud, misrepresentation, or bad 
faith on the part of the veteran with respect to creation of 
the overpayment at issue.  The Board, after an independent 
review of the record, concurs with this determination.  
Therefore, waiver is not precluded under the provisions set 
forth in  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  

However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).
 
With regard to these elements, the Board finds that the 
veteran was at fault in the creation of the debt, 
particularly the $2,782.03 portion of the debt.  In this 
regard, the Board points out that, as noted above, the 
veteran had been informed on several occasions that his award 
was based on his and his spouse's reported income, and that 
he was to notify the RO immediately if there was any change 
in income.  However, the veteran failed to inform the RO that 
his spouse was in receipt of retirement income and had 
received $839 in interest income in 1995.

The Board is of the opinion that the veteran's age and 
limited education (he noted in his February 1995 application 
that he has a seventh grade education) certainly qualify as 
mitigating factors that limit some of his fault in the 
creation of this debt.  The Board notes that the veteran was 
sent multiple letters from the RO regarding multiple 
adjustments and amendments, and that this may very well have 
created some confusion.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities. According to a Financial Status Report (FSR), 
received in August 1998, his (he and his spouse) net income 
was $1,512 per month, and his monthly expenses were $1,426.27 
per month.  This report also reflects that the veteran had 
$1,064 in the bank, and owned a motor vehicle worth $11,000.  

According to the veteran's most current FSR, received in 
January 1999, his net income is $1,418 per month, and his 
monthly expenses are about $1,020 per month.  This report 
also reflects that the veteran has $7,000 in the bank, and 
owns two motor vehicles worth $9,000.  

The Board realizes that these recent figures suggest that the 
veteran's monthly income would outweigh his expenses.  
However, it is noted that the veteran's report of expenses 
did not include incidental expenses.  Recognizing that he is 
now on a fixed income (SSA benefits and his spouse's 
retirement income), the Board is of the opinion that 
collection of the debt may cause undue financial hardship to 
the veteran.  Further, in the Board's judgment the 
circumstances in this case indicate a need for reasonableness 
and moderation in the exercise of the Government's right to 
collect the debt charged to him.  Accordingly, the Board 
concludes that recovery of the overpayment would be against 
equity and good conscience.  Waiver of recovery of the 
overpayment of improved pension benefits in the amount of 
$2,793.03, is in order.  38 U.S.C.A. § 5302(a) (West 1991 & 
2000); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000). 


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $2,793.03, is 
granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

